DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
Applicant’s election of Group I, claims 1-18, in the reply filed on March 23, 2022 has been acknowledged. Claims 1-18 are examined as elected.  Claim 19 is withdrawn from examination as non-elected.
The previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn. 
The previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
An objection is made to claim 1.
The rejection under 35 U.S.C. 103 as being unpatentable over Geohegan (US 2017/0096590) in view of Nomura (Materials Chemistry and Physics, 115 (2009) 846-850) is maintained in part.
Claim Objection
Claim 1, lines 2 and 3, have the phrase “in particular” which is unclear as to whether use in cement-based compositions is required.  It is recommended that the same phrase be deleted.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geohegan (US 2017/0096590) in view of Nomura (Materials Chemistry and Physics, 115 (2009) 846-850).
With respect to claims 1, 2 and 4-18, Geohegan teaches a method for producing thermal energy storage components with phase change materials (PCMs) embedded into porous components [Abstract] with the step of vacuum impregnation [0040-0043].  Of course the vacuum impregnation occurs in a main vessel.  Nomura is incorporated by reference in its entirety as to vacuum impregnation [0043].  With respect to claims 5-9, entrapment may be followed by drainage (cleaning) of excess PCM [0044, 0062].  With respect to claim 10, the step of impregnation is considered to involve “sealing”.  Further with respect to claims 11, 12, 17, and 18, carrier materials (porous components) such as expanded perlite, etc. are taught [0035].  With respect to claims 13 and 14, the PCM is heated (melted) to its liquid phase [0042, 0062, 0064].  With respect to claims 15 and 16, the PCMs may include paraffins such as hexadecane, etc. [0020]. 
Geohegan does not appear to explicitly teach an injection step of the PCM under overpressure and thereafter reducing the temperature in order to increase the viscosity of the PCM.  (Note the above rejection under 35 USC 112(a).)
Nomura, which Geohegan incorporates by reference in its entirety, teaches the step of injection of the melted PCM into a furnace with the porous material under vacuum and impregnated into porous material when pressure is restored; the temperature is reduced when the PCM-embedded material is removed from the furnace [847: 2.2].  Heating temperatures are shown at Figures 4 (a) and (b).  With respect to claim 2, Nomura teaches the step of drying [847:2.2].  With respect to claim 4, the reintroduction of air would restore pressure to about 1 bar which is not considered to be patentably distinct from the overpressure in that claim.  With respect to claim 7, cyclic heating and cooling were conducted [847:2.2] which would involve pressurizing and depressurizing to effect flushing.  
	It would have been obvious for a method of producing thermal energy storage components with phase change materials (PCMs) embedded into porous components, as taught by Geohegan, to have the steps of injecting under overpressure and reducing temperature, as taught by Nomura, because both references are directed to impregnation of porous materials with PCM for thermal energy storage components.  The teachings of Nomura also are incorporated in their entirety into Geohegan.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments and Indication of Allowable Matter
	The Amendment and Remarks, filed August 11 and 31, 2022, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.  
	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Geohegan (US 2017/0096590) in view of Nomura (Materials Chemistry and Physics, 115 (2009) 846-850), the applicant points to Example 1 in the present Specification which has an overpressure of 11 bar.  The applicant adds:
	
    PNG
    media_image1.png
    251
    643
    media_image1.png
    Greyscale

	Based on the foregoing, patentability is considered to depend on an overpressure in excess of atmospheric pressure.  Claim 3 would meet that requirement with a pressure of at least 2 bar.
Claims 1,2, and 4-18 would be allowable if “in particular” is deleted from claim 1, lines 2 and 3, and if the limitations of claim 3 are incorporated into claim 1.  None of the prior art references, alone or in combination, teaches or suggests a method for producing thermal energy storage components with steps of impregnation, injection, and entrapment, wherein the entrapment step has reducing the temperature inside the main vessel while maintaining the overpressure of at least 2 bar, along with all the other limitations presently claimed.  
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761